NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 14 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

TERESA DE JESUS PATINO-                         No.    17-71761
GONZALEZ,
                                                Agency No. A095-194-152
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 12, 2018**

Before:      RAWLINSON, CLIFTON, and NGUYEN, Circuit Judges.

      Teresa De Jesus Patino-Gonzalez, a native and citizen of Mexico, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying her

motion to reopen. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen. Mohammed v. Gonzales, 400


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 785, 791 (9th Cir. 2005). We deny in part and dismiss in part the petition for

review.

      The BIA did not abuse its discretion in denying Patino-Gonzalez’s seventh

motion to reopen as untimely and number-barred, where she filed it more than nine

years after the order of removal became final, and she has not established that any

statutory or regulatory exception applies. See 8 U.S.C. § 1229a(c)(7), 8 C.F.R.

§ 1003.2(c)(2), (3).

      The court’s jurisdiction to review the BIA’s sua sponte determination is

limited to reviewing the reasoning behind the decision for legal or constitutional

error, and Patino-Gonzalez has not established any error. See Bonilla v. Lynch, 840

F.3d 575, 588 (9th Cir. 2016); De Mercado v. Mukasey, 566 F.3d 810, 816 n. 5

(9th Cir. 2009) (denial of an application for cancellation of removal does not

implicate constitutional rights concerning family unity or child rearing).

      We lack jurisdiction to consider Patino-Gonzalez’s challenges to the

agency’s underlying hardship determination, because this petition is not timely as

to that order. See 8 U.S.C. § 1252(b)(1) (petition for review of a final order of

removal must be filed within 30 days of that order); Martinez-Serrano v. INS, 94

F.3d 1256, 1258 (9th Cir. 1996) (this court lacks jurisdiction to review an

underlying order of removal on petition for review from the denial of a later

motion to reopen).


                                          2                                     17-71761
      We lack jurisdiction to consider Patino-Gonzalez’s request for prosecutorial

discretion or deferred action. See Vilchiz-Soto v. Holder, 688 F.3d 642, 644 (9th

Cir. 2012) (order).

      We do not consider the documents that Patino-Gonzalez submitted with her

opening brief because they were not part of the administrative record. See

8 U.S.C. § 1252(b)(4)(A) (judicial review is limited to the administrative record);

Dent v. Holder, 627 F.3d 365, 371 (9th Cir. 2010) (stating standard for review of

out of record evidence).

      PETITION FOR REVIEW DENIED in part, DISMISSED in part.




                                         3                                   17-71761